United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
INTELLIGENCE & SECURITY COMMAND,
CIVILIAN PERSONNEL ADVISORY CENTER,
Fort Huachuca, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1247
Issued: November 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2007 appellant timely appealed an October 16, 2006 merit decision of the
Office of Workers’ Compensation Programs denying her traumatic injury claim and a
February 14, 2007 decision finding that she abandoned her request for an oral hearing. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit and nonmerit
issues.
ISSUES
The issues are: (1) whether appellant sustained an injury in the performance of duty
causally related to factors of her federal employment; and (2) whether the Office properly
determined that she abandoned her hearing request.
FACTUAL HISTORY
On August 28, 2006 appellant, a 48-year-old security assistant, filed a traumatic injury
claim alleging that on August 17, 2006 she experienced a headache and became faint, weak and

nauseous after being overheated in a classroom where the air conditioner had malfunctioned.
She went to the nurse and was advised that her blood pressure was high.
On September 7, 2006 the Office requested that appellant submit additional evidence.
The Office requested a comprehensive medical report from her physician that included a
diagnosis and an opinion supported by a medical explanation as to how the reported work
incident caused or aggravated the claimed injury.
In an August 17, 2006 note, a nurse from the employing establishment’s occupational
health unit indicated that appellant underwent a screening examination for hypertension and had
her blood pressure checked after she had worked in a room without air conditioning. Appellant
admitted to being noncompliant with her medications. In an August 21, 2006 report,
Dr. Joseph N. Piper, a Board-certified emergency physician, reported that appellant presented
with a history of shortness of breath, dizziness and diarrhea. A clinical impression of heat injury
and diarrhea was provided. In an August 21, 2006 clinic note, Dr. Piper indicated that appellant
should be off work three days due to the heat injury. The Office also received an August 28,
2006 clinic note from a physician’s assistant which indicated that appellant could return to work
on August 28, 2006.
By decision dated October 16, 2006, the Office denied appellant’s claim, finding that she
failed to establish an injury in the performance of duty. Although she established the August 17,
2006 incident, the medical evidence provided did not establish that her claimed condition
resulted from the accepted heat exposure.
On October 20, 2006 appellant requested an oral hearing by way of a teleconference. She
also submitted an October 4, 2006 report from her treating physician, Dr. Piper.
In a January 10, 2007 notice, the Office informed appellant that a telephonic hearing on
her claim would be held on February 9, 2007. Appellant was advised to call the toll free number
at the scheduled hearing time and to enter the pass code provided when prompted. She did not
appear for the telephonic hearing.
By decision dated February 14, 2007, the Office determined that appellant had abandoned
her request for a hearing. It noted that she failed to appear for the scheduled telephonic hearing
on February 9, 2007 and had not contacted the Office either before or after the scheduled hearing
to explain her failure to appear.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of the claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability or specific condition for which

1

5 U.S.C. §§ 8101-8193.

2

compensation is claimed is causally related to the employment injury.2 When an employee
claims that she sustained a traumatic injury in the performance of duty, she must establish the
fact of injury, namely, she must submit sufficient evidence to establish that she experienced a
specific event, incident or exposure occurring at the time, place and in the manner alleged and
that such event, incident or exposure caused an injury.3
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 Causal relationship is a
medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.6
ANALYSIS -- ISSUE 1
Appellant is a federal employee and she timely filed her claim for compensation benefits.
The Office also accepted that the workplace exposure to overheating occurred as alleged on
August 17, 2006. The issue, therefore, is whether appellant has submitted sufficient medical
evidence to establish that the employment incident caused an injury.
The medical evidence of record consists of an August 21, 2006 report and clinic note
from Dr. Piper. However, the physician did not provide a reasoned medical opinion establishing
that the employment incident caused or aggravated a diagnosed condition. The Office also
received an August 17, 2006 note from a nurse at the employing establishment’s occupational
health unit and an August 28, 2006 clinic note from a physician’s assistant at the ELMS Creek

2

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

3

Betty J. Smith, 54 ECAB 174 (2002); see also Tracey P. Spillane, 54 ECAB 608 (2003). The term injury as
defined by the Act, refers to a disease proximately caused by the employment. 5 U.S.C. § 8101(5). See 20 C.F.R.
§ 10.5(q), (ee).
4

Katherine J. Friday, 47 ECAB 591, 594 (1996).

5

John W. Montoya, 54 ECAB 306 (2003).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

Family /Urgent Care Clinic. However, a nurse is not a “physician” as defined under the Act.
The nurse’s note does not constitute medical evidence and has no weight or probative value.7
The Board finds that appellant has not submitted rationalized medical evidence
establishing that her claimed condition is causally related to the accepted employment incident.
Accordingly, appellant has failed to establish that she sustained an injury in the performance of
duty.
LEGAL PRECEDENT -- ISSUE 2
The Office’s regulations at 20 C.F.R. § 10.622 provide guidance regarding a claimant’s
request to postpone a hearing:
“(b) [The Office] will entertain any reasonable request for scheduling the oral
hearing, but such requests should be made at the time of the original application
for hearing. Scheduling is at the sole discretion of the hearing representative, and
is not reviewable. Once the oral hearing is scheduled and [the Office] has mailed
appropriate written notice to the claimant, the oral hearing cannot be postponed at
the claimant’s request for any reason except those stated in paragraph (c) of this
section, unless the hearing representative can reschedule the hearing on the same
docket (that is, during the same hearing trip). When the request to postpone a
scheduled hearing does not meet the test of paragraph (c) of this section and
cannot be accommodated on the docket, no further opportunity for an oral hearing
will be provided. Instead, the hearing will take the form of a review of the written
record and a decision issued accordingly. In the alternative, a teleconference may
be substituted for the oral hearing at the discretion of the hearing representative.
“(c) Where the claimant is hospitalized for a reason which is not elective, or
where the death of the claimant’s parent, spouse, or child prevents attendance at
the hearing, a postponement may be granted upon proper documentation.”8
The Office procedure manual recognizes that claimants will continue to request
postponement for an unspecified reason or for any other reason other than the extraordinary
reasons described in 20 C.F.R. § 10.622(c). Where the request for postponement is received in
sufficient time to contact the claimant prior to the scheduled hearing (i.e., 10 days for mailing or
through a documented telephone contact), the Office hearing representative should advise the
claimant that the postponement will not be allowed pursuant to the regulations at 20 C.F.R.
§ 10.622(b). The claimant would then have the options to withdraw the hearing request, attend
the scheduled hearing, reschedule the hearing at an available time within the same docket, opt for

7

See Jan A. White, 34 ECAB 515, 518 (1983). See 5 U.S.C. § 8101(2). This subsection defines the term
physician. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board held that medical opinion, in
general, can only be given by a qualified physician).
8

20 C.F.R. § 10.622(b), (c).

4

a review of the written record by the Office hearing representative, or have a telephonic hearing,
if the Office hearing representative wished to grant such a hearing within his or her discretion.9
With respect to abandonment of hearing requests, Chapter 2.1601.6(e) the Office’s
procedure manual provides in relevant part:
“(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to appear at a
scheduled hearing; and the claimant has failed to provide any notification for such
failure within 10 days of the scheduled hearing request.
“Under these circumstances, [the Branch of Hearings and Review] will issue a
formal decision finding that the claimant has abandoned his or her request for a
hearing and return the case to the [district Office].
“(2) However, in any case where a request for a postponement has been received,
regardless of any failure to appear for the hearing, [the Branch of Hearings and
Review] should advise the claimant that such a request has the effect of
converting the format from an oral hearing to a review of the written record.
“This course of action is correct even if [the Branch of Hearings and Review] can
advise the claimant far enough in advance of the hearing that the request is not
approved and that the claimant is, therefore, expected to attend the hearing and
the claimant does not attend.”10
ANALYSIS -- ISSUE 2
In finding that appellant had abandoned her October 20, 2006 request for a hearing the
Office noted that a telephone hearing had been scheduled for February 9, 2007. The record
shows that the Office mailed appropriate notice to appellant of the hearing at her last known
address. Office regulations, at 20 C.F.R. § 10.617(b), provides that a hearing representative will
mail a notice of the time and place of the hearing to the claimant and any representative at least
30 days before the scheduled date. In this case, the scheduled hearing of February 9, 2007 fell
on the 30th day of the Office’s January 10, 2007 notice. As the Office’s notice of the hearing was
“at least” 30 days before the scheduled hearing date, appellant received timely written
notification of the hearing 30 days in advance. However, she failed to telephone the hearing
representative as instructed.
Appellant asserts on appeal that she was making funeral arrangements during the week of
the scheduled hearing and had telephoned the Office a week prior to her scheduled hearing.
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6.d (January 1999).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearing and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999); see also Claudia J. Whitten, 52 ECAB 483 (2001); 20 C.F.R. § 10.622.

5

However, the Board finds that the record contains no evidence that she requested postponement
of the hearing pursuant to the regulations at 20 C.F.R. § 10.622 or had contacted the Office to
reschedule the hearing or explain her failure to participate in the scheduled telephonic hearing.
Appellant failed to participate in the scheduled hearing and did not provide any notification of
such failure within 10 days of the scheduled hearing. As the circumstances of this case meet the
criteria for abandonment as provided in Chapter 2.1601.6(e) of the Office’s procedures, the
Board finds that appellant abandoned her request for an oral hearing.
CONCLUSION
The Board finds that appellant failed to establish that her claimed condition was sustained
in the performance of duty. The Board further finds that the Office properly determined that she
abandoned her request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 14, 2007 and October 16, 2006 are affirmed.
Issued: November 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

